Citation Nr: 0948718	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In this decision the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral pes planus as well as for a deviated septum.  In a 
September 2008 Board decision, the Board denied entitlement 
to service connection for a deviated septum and remanded the 
issue of entitlement to service connection for bilateral pes 
planus for additional development.  This latter issue is once 
again before the Board.  


FINDINGS OF FACT

1.  Pes planus was noted upon enlistment examination.

2.  There is no competent evidence that the pes planus 
increased in severity during service.


CONCLUSION OF LAW

Pes planus existed prior to service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R  § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in April 2005, which was prior to the 
October 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2005 letter, as well as in a November 
2008 letter, the RO informed the claimant of the applicable 
laws and regulations, the evidence needed to substantiate the 
claim decided herein, and which party was responsible for 
obtaining the evidence.  38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Thus, the Board finds that the notice required by the 
VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in letters dated in March 2006 and November 2008.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting that he 
provide information or medical records showing treatment for 
the claimed disability.  The appellant was also afforded a VA 
examination in April 2009.  The opinion supplied as part of 
this examination was based on a thorough examination of the 
appellant, the appellant's medical history and complaints, 
and objective findings.  Thus, the Board finds that this 
examination report is adequate and that the examiner provided 
sufficient detail for the Board to make a decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Additionally, the 
appellant was provided with the opportunity to testify at a 
Board hearing but declined such a hearing.     

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's April 1964 pre-induction examination report 
shows that he had first degree pes planus "STT MT base".  
His induction examination report of January 1965 notes that 
he had a 5th fracture 1960.  A January 1965 treatment record 
shows that he had a possible stress fracture in the right 5th 
metatarsal base.  X-rays were negative.  

According to a February 1965 treatment record, the Veteran 
complained that his right foot was sore when marching or 
double timing.  It was noted that he had a previous fracture 
of the 5th metatarsal in 1961 and that x-rays taken the prior 
week were negative.  On examination tenderness was noted over 
the base of the 5th on the lateral aspect of the foot.  An 
impression was given of "pressure".  A February 1966 
treatment record shows that the Veteran was advised to 
continue with arch supports.  His separation record in August 
1966 revealed a normal clinical evaluation of the feet.  

On file are VA podiatry records dated from 2002 to 2005.  The 
May 2002 record shows that the Veteran was being seen in 
consult for right heel pain which had been present for four 
to five years.  He was diagnosed by podiatry in August 2002 
as having severe pes planus with posterior tibial tendon 
dysfunction.  The podiatrist explained to the Veteran in 
August 2002 that it was difficult to stabilize his foot due 
to his severe deformity.  This record further notes that the 
Veteran was not tolerating his Ritchie braces very well and 
that custom molded orthotics would be prescribed.  According 
to an August 2003 record, the Veteran was being discharged 
from the podiatry clinic and informed that nothing further 
could be offered for his foot disability unless he pursued 
surgical correction.  In addition, this record notes that the 
Veteran had been fitted with Arizona braces a few weeks 
earlier which were much more comfortable than his prior 
braces, but that he continued to have pain at the end of the 
day.  

A March 2005 VA outpatient record shows that the Veteran had 
adjusted to his right foot pain.  Subsequent records in 2005 
reflect the Veteran's complaints of worsening right foot 
pain.  

In filing a formal claim of entitlement to service connection 
for bilateral flat feet in April 2005, the Veteran reported 
complications due to aggravation of flat feet.  He reported 
permanent ligament damage leading to permanent deformity in 
the right foot as well as damage to his left foot.  He said 
that this is what VA had determined.

In June 2005, the RO received private entries dated from May 
2002 to April 2004 which the Veteran said were from 
Springfield Orthotic Services.  A May 2002 entry notes that 
the Veteran had a prescription from VA for Ritchie braces and 
his diagnosis was tibialis posterior dysfunction.  It is also 
noted that the Veteran had bilateral plano valgus deformities 
of the feet and ankles with the right being more painful than 
the left.  It was further noted the Veteran described what 
was likely impingement pain inferior to the lateral malleoli 
bilaterally.  Casts were noted to be taken off of the feet 
and ankles bilaterally to fabricate articulating "SMO's".  
A September 2002 record shows that the Veteran was being seen 
with a prescription from VA for bilateral arch supports.  A 
March 2003 record notes that the Veteran was being seen with 
a prescription from VA for bilateral AZ braces.  

An August 2005 VA outpatient record notes that the Veteran 
had painful pes planus.  A September 2005 X-ray report of the 
Veteran's right foot contains an impression of plantar 
calcaneal spur and pes planus deformity.  

Also dated in September 2005 is a VA orthopedic consult 
record noting that the Veteran presented as a new patient to 
the Ortho Foot Clinic with complaints of right foot pain.  
Findings included bilateral flat feet, right worse than left.  
The Veteran was assessed as having right foot pain with 
radiographic changes supporting chronic abnormal 
biomechanics.  The record notes that if the Veteran desired 
surgery, the surgery would consist of triple arthrodesis and 
lengthening of the gastrocsoleus complex.  It is noted that 
the Veteran believed he would like to have surgery, but was 
not ready to book it as he had multiple promised jobs to 
complete.

In an October 2005 statement, the veteran said that the 
military knew of his foot problems, but drafted him anyway.

In his Notice of Disagreement dated in November 2005, the 
Veteran reported that he had been treated in service for 
right foot problems and asserted that nothing had been done 
in service to correct it.  He said that his foot only became 
worse after forced marches and ski training in Alaska.  

An initial consultation report from Neil Nathan, M.D., in 
February 2006 shows that the Veteran was being seen primarily 
for right foot pain.  The Veteran reported that his flat feet 
had bothered him all his life and that he had a lot of pain 
in basic training which continued to get worse, especially in 
the mid-1980s.  The pain was reported to be in both feet, but 
was significantly worse on the right side.  The Veteran also 
reported wearing orthopedic shoes with molded inserts, but 
was not sure how much this actually helped.  He described the 
pain as being located over the lateral aspect of his right 
foot and at the bottom of his foot at the insertion of the 
plantar fascia into the heel.  Dr. Nathan relayed the 
Veteran's report that he had a broken foot at age 16 over the 
lateral aspect of his foot which he presumed had to be a 5th 
metatarsal base fracture.  The Veteran said he had been told 
by a chiropractor some time ago that he had arthritis in the 
area.  Dr. Nathan diagnosed the Veteran as having plantar 
fasciitis on the right and suggested prolotherapy treatment.  

A January 2007 VA outpatient record shows that the Veteran 
was seen for complaints of left heel pain.  X-rays of the 
left heel were taken in January 2007 revealing osteoarthrosis 
with calcaneal spur, pes planus deformity, otherwise 
negative.  According to a January 2007 progress note, the 
Veteran was informed that the x-ray of the left foot showed 
arthritis with heel spur.

A February 2007 VA podiatry record shows that the Veteran had 
left heel pain for one month.  His noted history included 
orthotics and Arizona braces for his severe pes planus.  X-
rays were noted to indicate osteoarthritis, a calcaneal spur, 
and pes planus deformity.  The Veteran was given a steroid 
injection, calf-stretching exercises, and a prosthetic 
request for adjustments to his orthotics.  

In September 2008, the Veteran was seen by a VA staff surgeon 
for his complaints of bilateral foot pain that was much worse 
on the right.  He was noted to have been seen in 2005 with 
similar complaints, but could not afford to take the time for 
a big procedure.  X-rays were noted as revealing significant 
lipping talon vicular joint.  The Veteran was assessed as 
having hindfoot derangement.  Triple arthrodesis or 
equivalent was recommended.  X-rays of the Veteran's right 
foot in September 2008 revealed osteoarthrosis with calcaneal 
spur, pes planus deformity, otherwise negative.  

During a VA examination in April 2009, the Veteran reported 
having bilateral flat feet upon entering service, but stated 
that his foot problems were aggravated by service.  He 
reported performing many jobs postservice, including 
construction.  He denied a history of foot-related 
hospitalization or surgery.  X-ray findings revealed mild 
degenerative changes interphalangeal joints left foot and 
plantar spurring at the calcaneus on the left otherwise 
unremarkable.  Midfoot valgus rotation with degenerative 
changes in the talonavicular joint and vertical talus.  
Possible old fracture neck of talus.  Distal foot was intact 
and unremarkable.  The Veteran was diagnosed as having 
bilateral pes planus.  The examiner opined that it was less 
likely as not (50/50 probability) that the Veteran's flat 
feet were permanently aggravated by military/service-
connected disability.  He explained that the Veteran had been 
in the military for such a short time and there was no 
injury.  He also noted that the Veteran's discharge papers 
revealed the flat feet, but that he was functional.  He went 
on to relate the Veteran's increased pain and degenerative 
joint disease in his feet to his post military jobs and age.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  However, the increase need not be so severe as to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991).

The Court has held that "temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

At that outset, the Board finds that the evidence establishes 
that the Veteran's pes planus existed prior to service.  In 
this regard, although the Veteran's immediate induction 
examination report of January 1965 does not note pes planus, 
his pre-induction examination report of April 1964 does.  
This report states that the Veteran had pes planus in the 
first degree and found him qualified for induction.  
Accordingly, he is not entitled to the presumption of sound 
condition.  38 U.S.C.A. § 1111.

Thus, the Board must decide whether the Veteran's pre-
existing pes planus increased in severity during service and, 
if so, whether the condition increased in severity beyond its 
natural progression.  As previously noted, preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).

In this case, the evidence fails to show that the Veteran's 
preexisting pes planus was aggravated by service.  Service 
treatment records show only that the Veteran was seen in 
January 1965 to rule out a stress fracture in the 5th 
metatarsal base.  X-rays at that time revealed no evidence of 
fractures.  There is also an entry in February 1966 that the 
Veteran was to continue arch supports.  These records are 
otherwise devoid of any complaints of or treatment for foot 
problems, to include pes planus.  Moreover, they show that 
the Veteran had a normal clinical evaluation of his feet at 
his August 1966 separation examination. 

While there is no disputing that postservice medical records 
beginning in 2002 show bilateral foot problems, to include 
severe pes planus, there is no medical evidence relating such 
problems to service.  In fact, the only medical opinion 
addressing such a link militates against the Veteran's claim.  
In this regard, a VA examiner in April 2009 opined that it 
was less likely as not (50/50 probability) that the Veteran's 
flat feet were permanently aggravated by military/service-
connected disability.  The examiner explained that the 
Veteran had been in the military for such a short time and 
there was no injury.  He also noted that the Veteran's 
"discharge papers" revealed the flat feet, but that he was 
functional.  He went on to relate the Veteran's increased 
pain and degenerative joint disease in his feet to his post 
military jobs and age.

In short, there is no probative evidence indicating that the 
Veteran's disability worsened in any way during service.  The 
Board has considered the Veteran's contention that a 
relationship exists by way of aggravation between his 
presently severe pes planus disability and service, but as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology. While a layman such as 
the Veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board has considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b) (West 2002).  Rather, the evidence 
establishes that the Veteran's disorder existed prior to 
service and was not aggravated therein.  


Therefore, the claim of entitlement to service connection for 
bilateral pes planus is denied.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


